Exhibit 10.1

 

 

GRAPHIC PACKAGING INTERNATIONAL, INC.,

 

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,

 

 

JPMORGAN CHASE BANK, N.A.,
as administrative agent

 

 

and

 

 

J.P. MORGAN SECURITIES INC.,
as sole lead arranger and sole bookrunner

 

 

SECOND AMENDMENT TO THE CREDIT AGREEMENT

 

October 17, 2005

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT, dated as of October 17, 2005 (this “Second Amendment”), to the
Credit Agreement, dated as of August 8, 2003, as amended, supplemented or
otherwise modified prior to the date hereof (the “Credit Agreement”), among
GRAPHIC PACKAGING INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A. (formerly known as JPMORGAN CHASE BANK),
as administrative agent, for the Lenders thereunder (in such capacity, the
“Administrative Agent”), and the other Agents parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as more fully
described herein; and

 

WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment, but only upon the terms and subject to the conditions set forth
herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.               Defined Terms.  Unless otherwise defined herein, capitalized
terms that are defined in the Credit Agreement are used herein as therein
defined.

 

2.               Amendments to Subsection 1.1.

 


(A)          THE DEFINITION OF “APPLICABLE MARGIN” CONTAINED IN SUBSECTION 1.1
OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING CLAUSE (3)(Y) THEREIN AS
FOLLOWS:


 

(y)         the Applicable Margin in respect of the Term Loans shall be 1.50%
per annum, in the case of ABR Loans, and 2.50% per annum, in the case of
Eurodollar Loans, provided that, at any time that (and for so long as) the
Borrower’s Indebtedness under this Agreement is rated less than B+ by S&P or
less than B1 by Moody’s, then the foregoing percentages in this clause (y) shall
each be increased by 0.25% (it being understood that the foregoing shall not
limit the rights of the Administrative Agent and the Lenders set forth in
Section 9).

 


(B)         THE DEFINITION OF “PRICING GRID” CONTAINED IN SUBSECTION 1.1 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING PROVISO AFTER THE
TABLE IN CLAUSE (B) THEREIN:


 

provided that, at any time that (and for so long as) the Borrower’s Indebtedness
under this Agreement is rated less than B+ by S&P or less than B1 by Moody’s,
then each of the foregoing Applicable Margins set forth in clause (b) above
shall be increased by 0.25%.

 

1

--------------------------------------------------------------------------------


 

3.               Amendment to Subsection 4.4(a).  Subsection 4.4(a) of the
Credit Agreement is hereby amended by deleting the words “first anniversary”
from the first proviso thereto and substituting in lieu thereof the words
“second anniversary”.

 

4.               Amendment to Subsection 8.1.  Subsection 8.1 of the Credit
Agreement is hereby amended by deleting such subsection in its entirety and
substituting in lieu thereof the following:

 

8.1.                Financial Condition Covenants.

 


(A)          CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE
RATIO AS AT THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF
HOLDING ENDING DURING ANY TEST PERIOD SET FORTH BELOW TO EXCEED THE RATIO SET
FORTH BELOW OPPOSITE SUCH TEST PERIOD BELOW:

 

Test Period

 

Consolidated
Leverage Ratio

 

 

 

October 1, 2003 – December 30, 2004

 

6.40 to 1.00

December 31, 2004 – September 29, 2005

 

6.15 to 1.00

September 30, 2005 – March 30, 2007

 

6.75 to 1.00

March 31, 2007 – December 30, 2007

 

6.50 to 1.00

December 31, 2007 – December 30, 2008

 

6.00 to 1.00

December 31, 2008 – March 30, 2009

 

5.50 to 1.00

March 31, 2009 and thereafter

 

4.50 to 1.00


 


(B)         MAINTENANCE OF CONSOLIDATED INTEREST EXPENSE RATIO.  PERMIT, FOR ANY
PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF HOLDING ENDING DURING ANY TEST
PERIOD SET FORTH BELOW, THE CONSOLIDATED INTEREST EXPENSE RATIO AT THE LAST DAY
OF SUCH CONSECUTIVE FISCAL QUARTER PERIOD, TO BE LESS THAN THE RATIO SET FORTH
OPPOSITE SUCH TEST PERIOD BELOW:

 

Test Period

 

Consolidated
Interest Expense Ratio

 

 

 

October 1, 2003 – December 30, 2004

 

2.00 to 1.00

December 31, 2004 – September 29, 2005

 

2.25 to 1.00

September 30, 2005 – December 30, 2007

 

1.75 to 1.00

December 31, 2007 – December 30, 2008

 

1.85 to 1.00

December 31, 2008 – March 30, 2009

 

2.00 to 1.00

March 31, 2009 and thereafter

 

2.90 to 1.00

 

5.               Conditions to Effectiveness of this Second Amendment.  This
Second Amendment shall become effective upon the date (the “Second Amendment
Effective Date”) when the following conditions are satisfied:

 


(A)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) COUNTERPARTS OF
THIS SECOND AMENDMENT, DULY EXECUTED AND DELIVERED BY THE BORROWER AND THE
ADMINISTRATIVE AGENT, (II)

 

2

--------------------------------------------------------------------------------


 


EXECUTED LENDER ADDENDA, OR FACSIMILE TRANSMISSIONS THEREOF, SUBSTANTIALLY IN
THE FORM OF EXHIBIT A HERETO (EACH, A “LENDER ADDENDUM”), FROM THE REQUIRED
LENDERS UNDER THE CREDIT AGREEMENT, (III) AN EXECUTED ACKNOWLEDGMENT AND
CONFIRMATION, SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO, FROM AN AUTHORIZED
OFFICER OF EACH LOAN PARTY (OTHER THAN THE BORROWER) AND (IV) ALL FEES REQUIRED
TO BE PAID ON OR BEFORE THE SECOND AMENDMENT EFFECTIVE DATE, AND ALL EXPENSES
REQUIRED TO BE PAID ON OR BEFORE THE SECOND AMENDMENT EFFECTIVE DATE FOR WHICH
INVOICES HAVE BEEN PRESENTED; AND


 


(B)         THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT, ON BEHALF
OF EACH LENDER WHICH SHALL HAVE EXECUTED AND DELIVERED A LENDER ADDENDUM TO
COUNSEL OF THE ADMINISTRATIVE AGENT BY 5:00 P.M. (NEW YORK CITY TIME) ON
OCTOBER 12, 2005, AN AMENDMENT FEE IN AN AMOUNT EQUAL TO 0.25% OF THE SUM OF
EACH SUCH LENDER’S REVOLVING CREDIT COMMITMENT AND TERM LOANS THEN OUTSTANDING.


 

6.               Representations and Warranties.

 


(A)          NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING ON THE SECOND AMENDMENT EFFECTIVE DATE AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREIN.


 


(B)         REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE SECOND AMENDMENT
EFFECTIVE DATE (AFTER GIVING EFFECT HERETO) AS IF MADE ON AND AS OF SUCH DATE,
EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO A
PARTICULAR DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE


 

7.               Payment of Expenses.  The Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Second Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.

 

8.               Continuing Effect of the Credit Agreement.  This Second
Amendment shall not constitute an amendment or waiver of any provision of the
Credit Agreement not expressly referred to herein and shall not be construed as
an amendment, waiver or consent to any further or future action on the part of
the Loan Parties that would require an amendment, waiver or consent of the
Lenders or Administrative Agent.  Except as expressly amended hereby, the
provisions of the Credit Agreement are and shall remain in full force and
effect.  Any reference to the “Credit Agreement” in the Loan Documents or any
related documents shall be deemed to be a reference to the Credit Agreement as
amended by this Second Amendment.

 

9.               Counterparts.  This Second Amendment may be executed by one or
more of the parties hereto on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

10.         Severability.  Any provision of this Second Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such

 

3

--------------------------------------------------------------------------------


 

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

11.         Integration.  This Second Amendment and the other Loan Documents
represent the agreement of the Loan Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

12.         GOVERNING LAW.  THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

 

GRAPHIC PACKAGING INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Daniel J. Blount

 

 

 

Name: Daniel J. Blount

 

 

Title: Senior Vice President and CFO

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Peter S. Predun

 

 

 

Name: Peter S. Predun

 

 

Title: Vice President

 

 

Graphic Packaging Second Amendment Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]

 

LENDER ADDENDUM

 

 

The undersigned Lender (i) agrees to all of the provisions of the Second
Amendment, dated as of October 17, 2005, to the Credit Agreement, dated as of
August 8, 2003, as amended, supplemented or otherwise modified prior to the date
hereof, among Graphic Packaging International, Inc., a Delaware corporation, the
several banks and other financial institutions parties thereto (the “Lenders”),
JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank), as
administrative agent for the Lenders thereunder (the “Administrative Agent”),
and the other Agents parties thereto and (ii) consents to the execution of such
Second Amendment by the Administrative Agent.

 

 

 

 

 

 

(Name of Lender)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Dated as of October 17, 2005

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

ACKNOWLEDGMENT AND CONFIRMATION

 

1.                                       Reference is made to Second Amendment,
dated as of October 17, 2005 (the “Second Amendment”), to the Credit Agreement,
dated as of August 8, 2003, as amended, supplemented or otherwise modified prior
to the date hereof (the “Credit Agreement”), among Graphic Packaging
International, Inc., a Delaware corporation, the several banks and other
financial institutions parties thereto (the “Lenders”), JPMorgan Chase Bank,
N.A. (formerly known as JPMorgan Chase Bank), as administrative agent for the
Lenders thereunder (in such capacity, the “Administrative Agent”), and the other
Agents parties thereto.  Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined.

 

2.                                       Each of the parties hereto hereby
(a) consents to the transactions contemplated by the Second Amendment and
(b) agrees that such party’s obligations under the Guarantee and Collateral
Agreement shall remain in full force and effect after giving effect to the
Second Amendment.

 

3.                                      THIS ACKNOWLEDGMENT AND CONFIRMATION
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

4.                                       This Acknowledgment and Confirmation
may be executed by one or more of the parties hereto on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

 


[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

 

 

GRAPHIC PACKAGING CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GPI HOLDING, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GRAPHIC PACKAGING INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

RIVERWOOD INTERNATIONAL MACHINERY, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

SLEVIN SOUTH COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GOLDEN TECHNOLOGIES COMPANY, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GOLDEN EQUITIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LAUENER ENGINEERING LIMITED

 

 

 

 

 

By:

 

 

 

 

Name

 

 

Title:

 

--------------------------------------------------------------------------------